These are indictments for larceny, and after a verdict of guilty in each case are before the Law Court on appeal from the ruling of the presiding Justice denying defendant’s motions for new trial under R. S., Chap. 136, Sec. 28.
The appeals cannot be sustained. These were cases of alleged shoplifting from the stores of two different parties in Portland. The only question involved was one of fact, the guilt of the accused. The jury have sustained the charge, and the evidence abundantly justifies their conclusions beyond a reasonable doubt.
In addition to the evidence, the finding of the goods in the possesssion of the respondent was convincing evidence of the truth of the charge unless she could give some reasonable account of how she came by them. Commonwealth v. Millard, 1 Mass., 5.
The attempted explanation presented by her witnesses the jury must have found was neither reasonable nor credible, and in this they were also fully warranted. The verdicts should stand. Appeal *601dismissed. Judgment for the State.
Carroll L. Beedy, County Attorney, and Clement F. Robinson, for the State in each case.
Arthur D. Welch, and Joseph E. F. Connolly, for respondent.